              Case 2:19-bk-20469                  Doc 1     Filed 10/21/19 Entered 10/21/19 12:37:22                               Desc Main
                                                                                                                                           10/21/19 12:32PM
                                                            Document     Page 1 of 10
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF WEST VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                WILLIAMSON MEMORIAL HOSPITAL, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  859 ALDERSON STREET
                                  Williamson, WV 25661
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Mingo                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 2:19-bk-20469                    Doc 1       Filed 10/21/19 Entered 10/21/19 12:37:22                             Desc Main
                                                                                                                                              10/21/19 12:32PM

Debtor
                                                                 Document     Page 2 ofCase
                                                                                        10 number (if known)
          WILLIAMSON MEMORIAL HOSPITAL, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 2:19-bk-20469                  Doc 1        Filed 10/21/19 Entered 10/21/19 12:37:22                                 Desc Main
                                                                                                                                               10/21/19 12:32PM

Debtor
                                                              Document     Page 3 ofCase
                                                                                     10 number (if known)
         WILLIAMSON MEMORIAL HOSPITAL, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 2:19-bk-20469                Doc 1        Filed 10/21/19 Entered 10/21/19 12:37:22                                Desc Main
                                                                                                                                             10/21/19 12:32PM

Debtor
                                                             Document     Page 4 ofCase
                                                                                    10 number (if known)
          WILLIAMSON MEMORIAL HOSPITAL, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 21, 2019
                                                  MM / DD / YYYY


                             X   /s/ Sam Kapourales                                                      Sam Kapourales
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ John F Leaberry                                                      Date October 21, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 John F Leaberry
                                 Printed name

                                 Law Office of John Leaberry
                                 Firm name

                                 167 Patrick Street
                                 Lewisburg, WV 24901
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     304-645-2025                  Email address      leaberry01@yahoo.com

                                 2168 WV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 2:19-bk-20469                        Doc 1       Filed 10/21/19 Entered 10/21/19 12:37:22                                         Desc Main
                                                                                                                                                                10/21/19 12:32PM
                                                                       Document     Page 5 of 10

 Fill in this information to identify the case:
 Debtor name WILLIAMSON MEMORIAL HOSPITAL, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF WEST                                                                                    Check if this is an
                                                VIRGINIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AllStar                                                         Trade debt                                                                                             $377,164.00
 RecruitingLocums
 800 Fairway Dr Ste
 300
 Deerfield Beach, FL
 33441
 Appalachian PWR                                                 Trade debt                                                                                               $73,489.00
 ONE RIVERSIDE
 PLAZA
 Columbus, OH
 43215
 Arnett Carbis                                                   Professional                                                                                             $31,459.00
 Toothman CPA                                                    services
 101 Washington
 Street, East
 Charleston, WV
 25329
 Beckman Coulter                                                 Trade debt                                                                                               $31,581.00
 5350 Lakeview Pkwy
 S Dr
 Indianapolis, IN
 46268
 Canon Medical                                                   Trade debt                                                                                               $27,579.00
 Systems USA, Inc.
 2441 Michelle Drive
 Tustin, CA 92780
 CHS PSC                                                         Trade debt                                                                                             $651,124.00
 4000 Meridian
 Boulevard
 Franklin, TN 37067
 Fisher Scientific                                               Trade debt                                                                                               $47,579.00
 168 3rd Ave
 Waltham, MA 02451
 GE Healthcare                                                   Trade debt                                                                                               $34,648.00
 Equip
 101 Carnegie Ctr,
 Princeton, NJ 08540


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 2:19-bk-20469                        Doc 1      Filed 10/21/19 Entered 10/21/19 12:37:22                                          Desc Main
                                                                                                                                                                10/21/19 12:32PM
                                                                      Document     Page 6 of 10

 Debtor    WILLIAMSON MEMORIAL HOSPITAL, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Meditech                                                        Trade debt                                                                                             $225,000.00
 MEDITECH Circle
 Westwood, MA
 02090
 Metlife                                                         Trade debt                                                                                             $113,190.00
 11225 NORTH
 COMMUNITY
 HOUSE ROAD
 Charlotte, NC 28277
 Ohio Valley                                                     Trade debt                                                                                             $486,145.00
 Physicians
 601 20th St
 Huntington, WV
 25703
 Olympus Financial                                               Trade debt                                                                                               $46,054.00
 Services
 3500 Corporate
 Pkwy
 Center Valley, PA
 18034
 Owens and Minor                                                 Trade debt                                                                                               $65,914.00
 P.O. Box 27626
 Richmond, VA
 23261-7626
 Patient Safe                                                    Trade debt                                                                                               $23,014.00
 Solutions
 9330 Scranton
 Road, Suite 325
 San Diego, CA
 92121
 Phillips Healthcare                                             Trade debt                                                                                               $24,375.00
 3000 Minuteman Rd
 Andover, MA 01810
 Phillips Med Capital                                            Trade debt                                                                                               $51,234.00
 1111 Old Eagle
 School Road
 Wayne, PA 19087
 Radiology Inc                                                   Trade debt                                                                                               $23,900.00
 5221 U S Route 60 E
 Huntington, WV
 25705
 SCC Soft Computor                                               Trade debt                                                                                               $39,997.00
 5400 Tech Data
 Drive
 Clearwater, FL
 33760
 Siemans Healthcare                                              Trade debt                                                                                               $63,963.00
 Diagnostics
 511 Benedict
 Avenue
 Tarrytown, NY
 10591-5097


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 2:19-bk-20469                        Doc 1      Filed 10/21/19 Entered 10/21/19 12:37:22                                          Desc Main
                                                                                                                                                                10/21/19 12:32PM
                                                                      Document     Page 7 of 10

 Debtor    WILLIAMSON MEMORIAL HOSPITAL, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Winthrop Resources                                              Trade debt                                                                                               $28,467.00
 corp
 11100 Wayzata Blvd
 Ste 800
 Hopkins, MN 55305




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 2:19-bk-20469   Doc 1   Filed 10/21/19 Entered 10/21/19 12:37:22   Desc Main
                                 Document     Page 8 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         AllStar RecruitingLocums
                         800 Fairway Dr Ste 300
                         Deerfield Beach, FL 33441


                         Appalachian PWR
                         ONE RIVERSIDE PLAZA
                         Columbus, OH 43215


                         Arnett Carbis Toothman CPA
                         101 Washington Street, East
                         Charleston, WV 25329


                         Beckman Coulter
                         5350 Lakeview Pkwy S Dr
                         Indianapolis, IN 46268


                         Canon Medical Systems USA, Inc.
                         2441 Michelle Drive
                         Tustin, CA 92780


                         CHS PSC
                         4000 Meridian Boulevard
                         Franklin, TN 37067


                         Fisher Scientific
                         168 3rd Ave
                         Waltham, MA 02451


                         GE Healthcare Equip
                         101 Carnegie Ctr,
                         Princeton, NJ 08540


                         Meditech
                         MEDITECH Circle
                         Westwood, MA 02090


                         Metlife
                         11225 NORTH COMMUNITY HOUSE ROAD
                         Charlotte, NC 28277


                         Ohio Valley Physicians
                         601 20th St
                         Huntington, WV 25703
Case 2:19-bk-20469   Doc 1   Filed 10/21/19 Entered 10/21/19 12:37:22   Desc Main
                             Document     Page 9 of 10


                     Olympus Financial Services
                     3500 Corporate Pkwy
                     Center Valley, PA 18034


                     Owens and Minor
                     P.O. Box 27626
                     Richmond, VA 23261-7626


                     Patient Safe Solutions
                     9330 Scranton Road, Suite 325
                     San Diego, CA 92121


                     Phillips Healthcare
                     3000 Minuteman Rd
                     Andover, MA 01810


                     Phillips Med Capital
                     1111 Old Eagle School Road
                     Wayne, PA 19087


                     Radiology Inc
                     5221 U S Route 60 E
                     Huntington, WV 25705


                     SCC Soft Computor
                     5400 Tech Data Drive
                     Clearwater, FL 33760


                     Siemans Healthcare Diagnostics
                     511 Benedict Avenue
                     Tarrytown, NY 10591-5097


                     Winthrop Resources corp
                     11100 Wayzata Blvd Ste 800
                     Hopkins, MN 55305
            Case 2:19-bk-20469                        Doc 1            Filed 10/21/19 Entered 10/21/19 12:37:22           Desc Main
                                                                                                                                  10/21/19 12:32PM
                                                                      Document      Page 10 of 10



                                                               United States Bankruptcy Court
                                                                     Southern District of West Virginia
 In re      WILLIAMSON MEMORIAL HOSPITAL, LLC                                                             Case No.
                                                                                    Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for WILLIAMSON MEMORIAL HOSPITAL, LLC in the above captioned action, certifies
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s)
10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 October 21, 2019                                                       /s/ John F Leaberry
 Date                                                                   John F Leaberry
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for WILLIAMSON MEMORIAL HOSPITAL, LLC
                                                                        Law Office of John Leaberry
                                                                        167 Patrick Street
                                                                        Lewisburg, WV 24901
                                                                        304-645-2025 Fax:888-469-6631
                                                                        leaberry01@yahoo.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
